Asch, J.
(concurring). I most certainly concur with the determination of my colleagues to protect a minor from exploitation. However, I disagree with the way in which they went about doing it. A more appropriate, a more direct method, and certainly one less fraught with legal uncertainty, would be the resort to the unconscionability provisions of section 2-302 of the Uniform Commercial Code under the circumstances here present. The invocation of “unconscionability” has many virtues. It authorizes the court to police outrageous transactions directly, rather than indirectly by manipulating traditional common-law doctrines. It would make it unnecessary for this court to engraft a construction on sections 50 and 51 which ultimately may not be ratified by the Legislature or the Court of Appeals. It would provide a mechanism for fact evaluation and for the fabrication of a remedy which is specifically designed to fit this case. The sale or offering for sale of the pictures of plaintiff-appellant was obviously for the purpose of trade (47 NY Jur, Privacy, § 20, p 73, and cases cited therein), and would be a sale of goods within the Uniform Commercial Code (Carpel v Saget Studios, 326 F Supp 1331). Because the statutory definition of unconscionability is not artificially limited, it can be easily applied herein. (See, e.g., Nu Dimensions Figure Salons v Becerra, 73 Misc 2d 140, 143; Ellinghaus, In Defense of Unconscionability, 78 Yale LJ 757.) The cases are usually analyzed on the basis of the procedure by which the contract *849came about or the subject matter of the contract itself. (See Leff, Unconscionability and the Code — The Emperor’s New Clause, 115 U of Pa L Rev 485.) But the matter before us presents a pattern of both procedural and substantive unconscionability. Certainly, on the facts herein presented, the transaction is one which cries out to be characterized as “unconscionable” and to be legally treated as such. In September, 1975, Teri Shields, mother and professional manager of Brooke Shields’ modeling career (then nine years in the making), agreed to have Garry Gross photograph her daughter for a series of photographs. At the time, defendant was a well-known fashion photographer. Brooke Shields was a professional child-model, 10 years of age. It is asserted by the respondent that plaintiff and Mrs. Shields understood before the sessions that the shots were to include nude scenes of the model in a bathtub. Gross told them that while he hoped to do a full-length art book on the subject, the pictures would first be published in a book by Playboy Press. A mere glance at the photographs in controversy (the two published in “Sugar and Spice” and the other dozens of negatives of similar nude photographs taken by Gross during the two bathtub shootings), reviewed alone or in the published context in which they are being used, plainly demonstrates the respect in which their widespread public dissemination would damage plaintiff, both at the present time while she is still a minor and later during her majority. Justice Helman’s decision expressly found that Brooke will suffer irreparable damage if the photographs are publicly released. Indeed, even Justice Greenfield’s decision expressly found that “the embarrassment of Miss Shields at this juncture is poignant and understandable.” In view of that fact, in view of the nature of the photographs, and in view of the further and express finding by the court below that the submission of Brooke for the taking of these photographs and the signing of the releases by the mother were “mistakes in judgment” — and obviously serious ones — Brooke, as an infant, is entitled to prevent the photographs from being publicly disseminated. Indeed, Justice Greenfield’s decision appears to have tacitly recognized this principle, while not, in practical terms, implementing it. Thus, as both his decision and the ensuing judgment state, the defendant may not license the photographs “for pornographic magazines or to those whose appeal is of a predominantly prurient nature,” and the defendant must prosecute any unlicensed uses in pornographic magazines. However, as a practical matter it is impossible to effectuate this objective, other than by cutting off access to the photographs at their source — that is, by enjoining Gross from releasing the photographs — and even if it were possible to prosecute unauthorized uses, such litigation would wholly fail to protect Brooke against the risks inherent in her photographs appearing in such publications. Photographs have already appeared — unlicensed by Gross, according to Gross — in two sexually oriented magazines: one named Celeb and one named Rustler, which appeared on the newsstands in New York City subsequent to Justice Greenfield’s judgment. What publication in these magazines clearly demonstrates is that the nude photographs of Brooke will, as a practical matter, wind up in pornographic or sexually oriented magazines if they are released. In other words, whether or not Gross himself licenses the photographs to pornographic magazines, they will as a matter of certainty wind up in magazines of this type. If Gross is permitted to release all of the photographs at issue, the photographs will obviously bécome readily available to anybody who wants them and there would in that event be absolutely no practical way of policing their usage. Indeed, Gross’ claim that he had nothing to do with the photographs’ appearance in Celeb and Rustler clearly demonstrates that even if Gross were not to license the photographs to such magazines, the photographs will nevertheless appear in such magazines *850anyway, once copies of the photographs become readily accessible through their release by Gross. It is not that the photographs are pornographic which renders their circulation unconscionable. It is that they violate a quintessential right of privacy. Many primitive people prohibit the depiction of one’s likeness because of fear that such pictorial representation results in loss of one’s soul or identity. (See, e.g., Gusinde, Die Feurland Indianer, Bard I, Die Selk’nam, p 88 [1931].) Perhaps such cultural mores find deep-seated psychological validation. Consider that the reaction of Brooke Shields to the publication of these photographs could be the reaction of any teenage female. “I’m embarrassed by those photos. I wasn’t embarrassed when they were taken, but since then I’ve become more conscious of boys, of my body and myself. Now I just want to be myself. Those pictures are not me now.” (Brooke and Teri, Us, Jan. 19, 1982, p 65; see Shields v Gross, NYLJ, Nov. 16, 1981, p 13, col 1; see, also, Lovelace, Ordeal, pp 1, 261 [1980].) Certainly, a girl of 16 (still a minor), no matter how worldly or sophisticated she may appear in photographs, has the right to the sanctity of her bodily image, to be inviolate from the exposure of the private parts of her body, as well as the opportunity to change her public representation or the direction of her life. It seems significant to note that State intervention to protect young people from sexual exploitation has considerably increased in recent years. (See Sexual Exploitation of Children, Hearings Before Subcommittee on Crime of House Committee on Judiciary, 95th Congress, 1st Session [1977]; Sexual Exploitation of Children, Hearings Before Subcommittee on Select Education of House Committee on Education and Labor, 95th Congress, 1st Session.) Brooke Shields was not a third-party beneficiary of a contract but rather a hapless child victim of a contract of adhesion to which two grasping adults bound her. It is not convincing for the respondent to argue, as he does, that Brooke (at age 10) gave her consent to pose for these pictures. And whether her earnings will increase or decrease if the photographs are returned is beside the point. Gross, himself, paid nothing for the photographs and has been amply rewarded for them to date, both financially and professionally. Section 2-302 of the Uniform Commercial Code seems custom made for the problem presented to the court. The court at nisi prius gave the parties “a reasonable opportunity to present evidence” to aid the court in making the determination, as provided by subdivision (2) of section 2-302. And under subdivision (1) of the same section, the court has ample discretion to “refuse to enforce the contract”, or to “enforce the remainder of the contract without the unconscionable clause,” or to “limit the application of any unconscionable clause as to avoid any unconscionable result”. Thus, the advantage of employing the “unconscionability” provisions of section 2-302 in this case is that the court may take direct action to require the return of those photographs which offend rather than set aside the entire transaction. It may be noted that the doctrine of unconscionability finds ample authority even dehors the Uniform Commercial Code as part of the equitable heritage which has come down from chancery, long antedating the code. (See Graf v Hope Bldg. Corp., 254 NY 1; Ferlazzo v Riley, 278 NY 289; Hillman, Debunking Some Myths About Unconscionability: A New Framework for U. C. C. Section 2-302, 67 Cornell L Rev 1, 35-41, and cases there cited.) In addition “unconscionability” is viable as a result of the ripple effect of section 2-302 being applied to cases which may not quite meet the code’s requirements. (Matter of Yale Express System, 370 F2d 433; 62 NY Jur, Uniform Commercial Code, § 12, pp 160,161.) “In any event, it is not critical whether the doctrine of transactional incapacity is supported by traditional case law or statutes. The unconscionability principle allows the courts to adopt, on analytical grounds alone, a rule denying full enforcement of promises induced by exploitation of the promisor’s intellectual, experiential, or judgmental inability to deal com-*851patently with the transaction at hand.” (Eisenberg, The Bargain Principle and Its Limits, 95 Harv L Rev 741, 769.)